WiNsnow, J.
The question presented is the question as to the liability of a married woman upon a promissory note in an action at law. The principles governing the contracts of married women are fairly well settled in this state and may be briefly stated as follows: (1) A married woman, whether possessed of a separate estate or not, may purchase property, real or personal, and give her obligation for the purchase price, which obligation will bind her at law as if she were a feme sole, provided the title of the property purchased passes to her; and this she may do regardless of the purpose to which she intends to devote such property. Kriz v. Peege, 119 Wis. 105, 95 N. W. 108. (2) A married woman possessed of a separate estate or business, or who is rendering personal services to some person other than her husband, may make all contracts necessary or convenient for the management or enjoyment of the estate or the carrying on of the business, or relating to her personal services, and such contracts will be enforceable at law. Mueller v. Wiese, 95 Wis. 381, 70 N. W. 485; Ritter v. Bruss, 116 Wis. 55, 92 N. W. 361. (3) A married woman possessing separate property may bind herself at law by estoppel. S. D. Seavey Co. v. Campbell, 115 Wis. 603, 91 N. W. 655. (4) A married woman may by proper instrument charge her separate property for any obligation, even for her husband’s debt, but this charge is only enforceable in equity. Mueller v. Wiese, supra; Hollister v. Bell, 107 Wis. 198, 83 N. W. 297; Loizeaux v. Fremder, 123 Wis. 193, 101 N. W. 423.
It is only necessary to apply these propositions to the undisputed facts of the present case to arrive at a conclusion as *335to the correctness of the judgment. It will be at once seen that the fourth proposition has no possible application to the •case as there was no attempt here to charge Mrs. Purdy’s separate estate, and the action is a straight action at law to enforce a legal liability. It is equally apparent that the first proposition does not apply because Mrs. Purdy neither bought nor received any separate property when she signed the note of 1883 or the renewal note of 1901.
This leaves only the second and third propositions to be •considered. At the time of the execution of the joint note in 1883 Mrs. Purdy had a separate estate composed of the store building and lot, and possibly some remaining interest- in the residuum of the estate of Henry Merrell, although the evidence leaves this latter element in doubt. Assuming such to be the fact, however, it is impossible to see how the execution •of that note by Mrs. Purdy was in any way necessary or beneficial to the management or enjoyment of any of her property. The evidence is positive and uncontradicted that none of the money represented by that note went into her real estate. True, there is evidence that Mr. Purdy in 1882 represented f o Gordon Merrell that Mrs. Purdy could not build her building without it, but there was no evidence that she authorized -such representation, and, as said before, the evidence was un-. •contradicted that it did not, in fact, go into the building. Did the giving of that note in any way benefit or conserve her residuary interest in the estate of Henry Merrell ? The answer to this question depends upon whether Gordon Merrell had released his claim for the $3,000 legacy prior to the exe•cution of the note or whether he released it in consideration of such execution. If that claim had previously been released, then it is plain that the estate could in no way be benefited by the subsequent execution of the note. The written release was not found and the evidence does not fix its date. Two witnesses testified as to the time it was given^ viz., Mr. P’urdy and the plaintiff. Mr. Purdy testifies that it was *336given, he thinks, in December, 1816, and the plaintiff testifies that it was given in the spring of 1882. There is absolutely no testimony that it was given at any later date or in consideration of the execution of the note of 1883; hence there is no room for a claim that the estate of Henry Merrell received any benefit by the execution of the note. The second proposition, therefore, has no application to the case.
The claim of estoppel is equally untenable. Accepting the answers of the jury in the special verdict as true, no estoppel is shown. The representation found to have been made by Mr. Purdy was not authorized by Mrs. Purdy, nor was it shown to have caused any change of position on the part of Cordon Merrell. The representation made by Mrs. Purdy in 1899 as to the transfer of her husband’s property to her Avas followed by no change of position on the part of Mrs. Merrell. The neAV note Avas simply a renewal of the old. No security was surrendered or lost by Mrs. Merrell by reason of this renewal, nor was there any change of position.
The view we have taken of the case renders immaterial any discussion of the rulings upon eiúdence.
By the Gourt. — Judgment affirmed.